Filed 2/3/16 P. v. Walker CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B268122

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA180270)
         v.

DARNELL DAVONE WALKER,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles, Morris B. Jones,
Judge. Dismissed.
         Paul R. Kleven, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Steven Mercer, Deputy Attorney General, for Plaintiff and Respondent.
      Defendant, Darnel Davone Walker, appeals from an order denying his motion to
modify the judgment. We previously affirmed the judgment. (People v. Walker (Feb. 15,
2001, B137988) [nonpub. opn.].) Defendant seeks to modify the judgment to convert
certain fines into days of custody. We recognized that an order denying such a motion
may not be appealable. We have a duty to raise issues concerning our jurisdiction on our
own motion. (Jennings v. Marralle (1994) 8 Cal. 4th 121, 126; Olson v. Cory (1983) 35
Cal. 3d 390, 398.) We thus issued an order to show cause and placed the matter on
calendar. The denial of a motion to modify the judgment is ordinarily nonappealable.
(People v. Mendez (2012) 209 Cal. App. 4th 32, 34, fn. 1; People v. Cantrell (1961) 197
Cal. App. 2d 40, 43.) Thus, we have no jurisdiction over defendant’s purported appeal.
(In re Mario C. (2004) 124 Cal. App. 4th 1303, 1307 [“a reviewing court is ‘without
jurisdiction to consider an appeal from a nonappealable order, and has the duty to dismiss
such an appeal upon its own motion’”]; People v. Benavides (2002) 99 Cal. App. 4th 100,
103 [“We dismiss the appeal as taken from a nonappealable order.”].)
      The appeal is dismissed.
                           NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                           TURNER, P. J.



We concur:



      KRIEGLER, J.



      BAKER, J.



                                            2